FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in sum of $150».
This case was tried with seven other oases, numbered, respectively, 81645, 81646, 81647, 81648, 81649, 81651 and 81652. This is an action to recover for loss of services of plaintiff’s wife and for medical expenses resulting from injuries received by her on August 31, 1929.
For discussion of liability, &c., see rescripts on file in No. 81652, No. 81649 and No. 81651.
The evidence amply justifies the verdict. Motion for new trial denied.